 

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page

Case 2:19-cv-00875-JLR Document 6 Filed 07/29/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
ALLSTATE FIRE AND CASUALTY COM- )
PANY, as subrogee of Kristine A. Kelly, )
} Case No.: 2:19-cv-00875-JLR
Plaintiff, )
) |
VS. } GENERAL JUDGMENT OF DISMISSAL
) WITH PREJUDICE
UNITED STATES OF AMERICA and )
UNITED STATES POSTAL SERVICE, )
)
Defendants. )

 

 

 

Pursuant to plaintiff's Notice of Dismissal and the Court being fully advised in the prem-

ises,

IT IS ORDERED AND ADJUDGED that the above-captioned case is dismissed with
prejudice.

DATED: 24 Aulo
ww)

 

Rese Shmiet
By:

CHELSEY J. THORNE WSBA #49740
cthorne@msmlegal.com
Of Attorneys for Plaintiff

] - GENERAL JUDGMENT OF DISMISSAL WITH PREJUDICE

MAGMILLAN, SCHOLZ & MARKS, P.O,
ATTORNEYS AT LAW
900 SW é™ AVENUE, SUITE 1800
PORTLAND, OREGON 97204
TELEPHONE (603) 224-2108

 

 
